DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-6, 8-11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenwood et al. (US 2012/0183858).
Regarding claims 1 and 2, Ellenwood teaches a high density cathode material for secondary batteries comprising:
a lithium cobalt oxide powder for use as an active positive electrode material (abstract);
the composite secondary particles more typically range from between 5-25 µm (para 0053), which overlaps Applicant’s claimed range of about 15-25 µm;
the secondary particles comprise a plurality of primary particles (Figs. 2a-2b) with a size ranging from sub-micrometer to 5 µm (para 0090), which overlaps Applicant’s claimed range of about 2-10 µm; and
a pellet density of 3.777 g/cm3 (Table 3, Example LC0228), which is significantly close to about 3.80 g/cm3.
Given that the claim recites “about 3.8 g/cm3”, a value of 3.777 g/cm3 easily rounds to 3.80 g/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited particle diameters and pellet density because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 3, Ellenwood does not teach internal porosity, however, does teach BET surface area, which is a measure of void space and reports a relative low BET value of 0.171 m2/g (Table 3, Example LC0228). Based on this surface area, the active positive electrode material will have a porosity of ≤ about 10%.
Regarding claim 4, Ellenwood does not teach the secondary particle has internal pores having a diameter ≤ about 5 nm, however, does teach nanoparticles of choice can be of an appropriate size so that it is possible for it to fit among the primary particles of the host material (para 0046), therefore, reducing the space between the particles.
Regarding claim 5, Ellenwood does not teach an express ratio, however, given overlapping ranges of the primary and secondary particles, the claimed ratio will also overlap. Moreover, based on Fig. 2b, visual inspection shows primary particles are about 2 µm and the secondary particles are about 12.6 µm (Table 2, Example LC0233), which results in a ratio of 1: 6.3. See MPEP 2144.05.
Regarding claim 6, Ellenwood teaches wherein at least about 8 cross sections of primary particles from among the plurality of primary particles are present along the longest cross sectional diameter of the secondary particle (Figs 2A-2B).
Regarding claim 8, Ellenwood further teaches titanium (see heading just above para 0059).
Regarding claims 9 and 10, Ellenwood teaches particles with diameters within about 2-10 µm (Fig. 2a-2b). It’s not possible to distinguish one particle having a particle size from another. In Figure 2b, the particles all appear about the same size; some can be viewed as being lithium cobalt oxide particles and others can be viewed as “another lithium cobalt oxide”. Moreover, the “larger” particles can be grouped together reading on lithium cobalt oxide and the smaller 
Regarding claim 11, Ellenwood further teaches titanium (see heading just above para 0059).
Regarding claims 14 and 17, cathode active material for secondary batteries commonly include a current collector and anode.
Regarding claim 15, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, the resulting cathode active material is met by Ellenwood and cathode active material for secondary batteries commonly include a current collector and anode.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ellenwood et al. (US 2012/0183858) in view of Lee et al. (US 2015/0010819).
Regarding claim 16, Ellenwood does not teach an electrode density.
Lee, also directed to a cathode active material, teaches a cathode density of about 3.9 - 4.1 g/cm3 (para 0041). 
.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/CARLOS BARCENA/Primary Examiner, Art Unit 1723